Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, the embodiment of Figure 1, claims 1-7 in the reply filed on February 17, 2022 is acknowledged.
Claims 8-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species and/or inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 17, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zion (US T101401, a copy of the specification of the defensive publication is included herein) in view of Ahlefeld et al (US 2958095) optionally further taken with Leloux (US 4449910).
Zion taught that it was known to provide a conveyor assembly for processing a plurality of resin impregnated filament bands which are shaped and hardened along the conveying path which included a first conveyor configured to turn in a first direction and a plurality of mold halves (pressure plates) attached to the first conveyor wherein each of the first pressure plates has a first face and a second conveyor subassembly which included a second conveyor configured to turn in a second direction opposite the first direction and a plurality of second pressure plates (mold halves) attached to the second conveyor wherein each of the second pressure plates comprises a second face. There is a processing zone positioned between the first conveyor and the second conveyor and at least one heater was positioned in the processing zone (see heaters 66, 68 Figure 6 and pressure rollers 64 and 66 which applied pressure in a compression zone of the processing assembly, page 11, lines 1-17 of the specification. The reference to Zion clearly taught the movement of the upper and lower conveyor assemblies which were rotated in opposite directions, see Figure 4 for instance. It should be understood that the reference additionally suggested that the material was supplied from a creel station 18 into the molding assembly. It should be noted that the “prepreg” of the claims is the material worked upon and that while the reference incorporated an impregnation bath it clearly was capable of supplying prepreg to the molding arrangement. The reference failed to teach that one would have associated a track (a rigid plate) with the conveyor of the following the track (positioned within the track) to control the flow path of the mold halves fed with the conveyors.
The reference to Ahlefeld et al taught that it was known to provide molding elements in endless conveyors and to assemble the upper and lower molding elements together to process the material as it was carried by the molds associated with the conveyors. Each of the conveyors included tracks which were stationary plates which the followers of the mold elements are disposed between (within) in order to ensure the proper path for the mold elements. For example, note that the upper conveyor included followers 39 and 37 which are disposed on tracks E and G of the conveying assembly to properly position the mold elements of the arrangement. Likewise, the lower conveyor which is rotated in the opposite direction of the upper conveyor included followers 44 pm track C of the arrangement (a plate again that the follower follows). In order to ensure that the molds follow the appropriate path, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a track and a follower associated with the stationary track for the proper feeding and alignment of the individual mold halves as such was commonly employed to properly align such molds as taught by Ahlefeld et al in the system of Zion for molding plastic materials continuously with a conveying/molding system. 
With respect to claims 2 and 3, the reference to Zion suggested a creel for the supply of the material and while the fibrous material was impregnated in Zion, the material employed in the molding arrangement is the material worked upon and certainly one skilled in the art would have known to use preimpregnated materials as an alternative to impregnating in line with the molding operation. regarding claim 4, the fiber material is disposed between the first and second faces of the molds as the material was processed therein. The reference to Zion employed pressure rollers and while it did not express a pressure of 1-50 bar, it certainly would have been capable of application of suitable pressure for molding the resin impregnated material and such would have included pressures between 1-50 bar. 
To further support the conclusion that one would have employed tracks with followers for the molding elements in Zion, the reference to Leloux is cited.  Leloux taught that one would have provided stationary rigid tracks (plates) that the individual molding elements on the conveyors would have followed in tan arrangement similar to that of Zion (with upper and lower mold halves on upper and lower conveyors), see Figure 4 and 5 and in particular the tracks 33, 35, 37 and guide rolls 28 and 30 on the molds are responsible for maintaining the proper alignment of the molds in the system (and clearly would have been provided on both the upper and lower conveyor assemblies in the arrangement). As it would have facilitated proper positioning of the mold halves, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide tracks as stationary plates for the upper and lower conveyor belts to ensure proper alignment of the molds in the molding operation as expressed by Ahlefeld et al and as further evidenced was known by Leloux in the operation of molding in accordance with the techniques of Zion. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 5 further taken with Japanese Patent 02-188240 (machine translation provided).
While the references as set forth above suggested a pultrusion operation for forming the fiber reinforced composite with two endless conveyors through which the material was molded and pultruded, there is no teaching that those skilled in the art would have incorporated metal foils on either side of the fiber reinforced composite material. however, it was known at the time the invention was made to pultrude to make a printed board for a printed circuit board where metal foils 84 were fed as the outer layers between which resin impregnated composite material was disposed and pultruded through a pultrusion device. It should be understood that the metal foil of the claim is merely the material being worked upon but the use of a supply of the metal foil to feed the same on either surface of the composite material simultaneously with the composite material through the system would have been understood as possible given the teachings of Japanese Patent ‘240. See Figure 4 for instance therein and note that the structure of Figure 4 was formed with the pultrusion operation. It would have been obvious to one of ordinary skill in the art at the time the invention was made to feed metal foils along with the composite materials in the pultrusion system as set forth above in paragraph 5 and as suggested was useful by Japanese Patent 02-188240 when such a structure suggested inclusion of the metal foils in the finished composite article. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 5 further taken with Goad et al (US 4151031).
The references as set forth above in paragraph 5 suggested one employ rollers to apply pressure to the mold segments of the pultrusion molds in the molding operation therein, however there is no appreciation that one would have known to apply pressure with spring loaded mold segments in the operation. Goad et al taught as depicted in Figures 3 and 7 that the pultrusion mold or die 50 would have been provided with a plurality of plates which were spring loaded with springs 60 in order to apply pressure to the composite material as the same was disposed within the mold in the pultrusion operation. As it would have been understood to have been an alternative to the use of rollers for application of pressure with a pressure plate of a mold, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ springs to apply pressure to the mold elements in Zion as such was commonly employed in a pultrusion die as evidenced by Goad et al in the pultrusion system set forth above in paragraph 5. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746